[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON ORAL MOTION TO DISMISS AFTER TRIAL
This was an action for payment of a real estate commission. Plaintiff has a licensed broker and had a valid listing agreement with the defendants from February 17, 1989 through June 17, 1989.
During that period the plaintiff presented two contracts. "Exhibit D" was the first and it was rejected and never signed by the defendants.
After the expiration of this listing agreement the plaintiff presented Exhibit "E" which was only signed by two of the four (4) defendants and was contingent on approval of the defendants' attorney.
The motion to dismiss must be granted inasmuch as the plaintiff never secured an enforceable contract satisfactory to the defendant-sellers and their attorney. Two out of four owners is not enough.
Further, the defendants did not know the potential purchaser, Mr. Kaczmarczyk, until after the listing agreement expired. There is no evidence that sellers (the defendants) CT Page 6620 were trying to avoid paying a commission and no evidence that purchaser accepted seller's terms. There was no proof of agency, in fact, there was a denial of agency.
HON. PHILIP DUNN, Superior Court Judge